OPINION OF THE COURT
Per Curiam.
On July 1, 2010, the respondent pleaded guilty before the Honorable James F.X. Doyle, in the County Court, Suffolk *210County, to one count of scheme to defraud in the first degree pursuant to Penal Law § 190.65, a class E felony. He admitted that between approximately January 2002 and January 2008, he acted in concert with others to engage in a systematic course of conduct with the intent to defraud mortgage lenders. In furtherance of the fraud, the respondent, inter alia, knowingly prepared real estate contracts between straw buyers and sellers. The contracts contained inflated sales prices and false down payment amounts. The respondent knowingly caused such contracts to be submitted to mortgage lenders in support of loan applications submitted by the straw buyers for the pecuniary benefit of the respondent and the others with whom he was acting in concert. The respondent was sentenced to a conditional discharge of three years.
Based upon the respondent’s conviction of a felony, he ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4), and was automatically disbarred on July 1, 2010. Accordingly, the motion of the Grievance Committee for the Tenth Judicial District to strike the respondent’s name from the roll of attorneys and counselors-at-law to reflect his disbarment, effective July 1, 2010, is granted.
Mastro, J.P., Rivera, Skelos, Dillon and Roman, JJ., concur.
Ordered that the motion of the Grievance Committee for the Tenth Judicial District is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Thomas T. McVann, Jr., is disbarred, effective July 1, 2010, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Thomas T. McVann, Jr., shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Thomas T. McVann, Jr., is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Thomas T. McVann, Jr., has been issued a secure pass by the Office of Court Administration, *211it shall be returned forthwith to the issuing' agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).